Name: Council Regulation (EEC) No 1741/91 of 13 June 1991 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  agricultural structures and production
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 163 /41 COUNCIL REGULATION (EEC) No 1741 /91 of 13 June 1991 amending Regulation (EEC) No 3013 /89 on the common organization of the market in sheepmeat and goatmeat Commission alone without reference to the management committee procedure, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 7 (5 ) of Regulation (EEC) No 3013 / 89 ( 4 ), as amended by Regulation (EEC) No 3577/ 90 ( 5 ), stipulates the procedure to be used for activation of private storage measures as provided for in that Article ; whereas in the light of experience and given the mathematical nature of the activation of private storage measures provided for in Article 7 (3 ), the relevant decision should be taken by the Article 1 In Article 7 (5 ) of Regulation (EEC) No 3013 / 89 , point (b) is hereby replaced by the following: '(b ) initiation of action under paragraphs 1 and 2\ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (M OJ No C 104 , 19 . 4 . 1991 , p . 64 . (2 ) OJ No C 158 , 17. 6 . 1991 . ( 3 ) OJ No C 159 , 17 . 6 . 1991 . (4 ) OJ No L 289, 7 . 10 . 1989 , p. 1 . ( 5 ) OJ No L 353 , 17. 12 . 1990 , p . 23 .